BIJUR, J.
Plaintiffs sued to recover the value of a case of goods alleged to have been delivered to defendant- at its Barclay Street pier for transportation to Chicago.
The only proof of delivery of the goods to defendant was a duplicate receipt or invoice, which plaintiffs’ trucking contractor testified he had obtained at defendant's pier a week or more after the case had been * delivered there. He explained that the receipt first alleged to have been received had been lost. Thereupon he went to the pier and some one in the office looked the matter up in a book, returned to him, and gave him this duplicate receipt, which is stamped with a rubber stamp, without any writing thereon.
Testimony on behalf of the defendant — indicating that the particular stamp used on this receipt was employed only for another purpose,- and that it was never used without a signature and other evidence of a like character — need not be adverted to, since it is evident that the defendant cannot be bound by the admission of an unidentified person supposedly in his employ in some indefinite capacity.
Judgment reversed, and a new trial granted, with costs to appellant to abide the event. All concur.